           Case 2:20-cv-01259-KJD-DJA Document 1 Filed 07/07/20 Page 1 of 9



1    MITCHELL D. GLINER,ESQ.
     Nevada Bar #003419
2
     3017 W.Charleston Blvd.,#95
3    Las Vegas, NV 89102
     (702)870-8700
 4
     (702)870-0034 Fax
     mgliner@glinerlaw.coni
5
     Attorney for Plaintiff
6
                                  UNITED STATES DISTRICT COURT
7

                                         DISTRICT OF NEVADA
 3
     JORDAN D. ETZIG
9


10
              Plaintiff,
                                                                  No.
11   vs.


12
     MONTEREY FINANCIAL SERVICES LLC
13
     dba MONTEREY COLLECTION SERVICES
                                                                  JURY DEMANDED
14            Defendant.

15


16                                             COMPLAINT

17                                            JURISDICTION

18            1.      The jurisdiction ofthis Court attains pursuant to the FDCPA, 15 U.S.C.

19   § 1692k(d); 28 U.S.C. § 1331,28 U.S.C. § 1332,the FCRA, 15 U.S.C. Section 1681(p)and the

20   doctrine ofsupplemental jurisdiction. Venue lies in the Southern Division ofthe Judicial District

21   ofNevada as Plaintiffs claims arose from acts ofthe Defendant perpetrated therein.

22
                                      PRELIMINARY STATEMENT
23


24            2.      This action is instituted in accordance with and to remedy Defendant's violations
25   ofthe Federal Fair Debt Collection Practices Act, 15 U.S.C § 1692 et seq.(hereinafter FDCPA"),
26   state law obligations brought as supplemental claims hereto and Defendant's violations ofthe
27   Fair Credit Reporting Act, 15 U.S.C § 1681 et seq.("FCRA").
28




                                                    Page 1
Case 2:20-cv-01259-KJD-DJA Document 1 Filed 07/07/20 Page 2 of 9
Case 2:20-cv-01259-KJD-DJA Document 1 Filed 07/07/20 Page 3 of 9
Case 2:20-cv-01259-KJD-DJA Document 1 Filed 07/07/20 Page 4 of 9
Case 2:20-cv-01259-KJD-DJA Document 1 Filed 07/07/20 Page 5 of 9
Case 2:20-cv-01259-KJD-DJA Document 1 Filed 07/07/20 Page 6 of 9
Case 2:20-cv-01259-KJD-DJA Document 1 Filed 07/07/20 Page 7 of 9
Case 2:20-cv-01259-KJD-DJA Document 1 Filed 07/07/20 Page 8 of 9
Case 2:20-cv-01259-KJD-DJA Document 1 Filed 07/07/20 Page 9 of 9
